Order, Supreme Court, New York County, entered May 4, 1976, unanimously affirmed, with $40 costs and disbursements to respondents. Pursuant to section 619 of the Business Corporation Law, an election of corporate officers has been challenged. There are issues of fact as to the relationship of the parties and their status or lack thereof as corporate directors or officers. These issues must be resolved before the issues of law tendered may be considered. The statute empowers the Special Term to take several courses in respect of such an application, one being to "hear the proofs and allegations of the parties” and another, alternatively, to "take such other action as justice may require.” Special Term has ordered a hearing to ascertain the facts. This is appropriate in the circumstances. Concur&emdash;Stevens, P. J., Markewich, Kupferman, Capozzoli and Lane, JJ.